UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-6358



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


TIMOTHY ADAMS,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Winston-Salem. N. Carlton Tilley,
Jr., Chief District Judge. (CR-94-302; CA-04-685-1)


Submitted:   June 9, 2005                  Decided:   June 16, 2005


Before NIEMEYER and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Timothy Adams, Appellant Pro Se.   David Bernard Smith, Greensboro,
North Carolina, for Appellee


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Timothy   Adams    appeals      the    district    court’s      order

accepting the recommendation of the magistrate judge and denying

his Fed. R. Crim. P. 35(a) motion.      We have reviewed the record and

find no reversible error.      Accordingly, we affirm for the reasons

stated by the district court.      See United States v. Adams, Nos. CR-

94-302; CA-04-685-1 (M.D.N.C. Jan. 19, 2005).              We dispense with

oral   argument   because    the   facts    and    legal     contentions    are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                     AFFIRMED




                                   - 2 -